Citation Nr: 0736494	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force from July 
1967 to January 1971.  The veteran also served in the Air 
Force Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.  The RO denied service 
connection for post-traumatic stress disorder (PTSD) and a 
skin condition.  The claims file was subsequently transferred 
to the RO in Honolulu, Hawaii.

In his March 2005 substantive appeal, the veteran requested a 
hearing at a local VA office before a member of the Board.  
By form received at the Honolulu RO in August 2006, the 
veteran requested a video hearing before a member of the 
Board.  A hearing was scheduled at the local RO for March 
2007 and the veteran was given notice of the hearing by two 
separate letters mailed in February 2007.  The veteran failed 
to appear for his scheduled hearing, and there is no record 
that a request for another hearing was ever made. Without 
good cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.

2.  The veteran does not have a diagnosis of post-traumatic 
stress disorder.

3.  The veteran's skin condition did not begin in service.

4.  The veteran's skin condition did not become manifest to a 
degree of 10 percent or more within one year after service.  

5.  The veteran's current skin condition is not directly 
related to the veteran's service.


CONCLUSION OF LAW

1.  A post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The veteran's claimed skin condition was not incurred in 
or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim for Post-traumatic Stress Disorder

The veteran contends that he has PTSD.  He contends that it 
is due to a rocket attacks during the early morning in Phu 
Cat Air Base, Republic of Vietnam, in May 1970.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Regarding the veteran's claim for service connection for 
PTSD, the Board additionally observes that service connection 
for this condition in particular requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the record reflects that the veteran was 
assigned to the 37th Supply Squadron at the Phu Cat Air Base, 
Republic of Vietnam from July 1967 to March 1970.  The RO has 
verified that the veteran was exposed to a stressor, rocket 
attacks, in February 1970.  

The service medical records (SMRs) reflect that in May 1968, 
the veteran had anxiety and was prescribed medicine.  
However, the actual medicine prescribed is illegible in the 
SMR.  The military examiner reported that the veteran was 
suffering from anxiety as a result of his failure to 
successfully pass a "3 level test."  The veteran suffered 
this anxiety at Barksdale Air Force Base in Louisiana.  In 
August 1968, the veteran asked to see a psychiatrist.  The 
SMRs are silent regarding what happened following this 
request.  The Board further notes that this is prior to when 
the veteran states he was exposed to the stressor, in 1970.  
This is also prior to when the verified stressor occurred.  
Finally, on separation examination in December 1970, the 
veteran denied having trouble sleeping, frequent or 
terrifying nightmares, depression, or excessive worry.

The Board is aware of the veteran's in-service exposure and 
the presence of his verified stressor.  Nonetheless, the 
veteran's claim must be denied.  A perusal of the record in 
this case shows no competent proof of present disability.  As 
noted above, SMRs are negative in this regard, and the 
veteran's VA outpatient treatment reports dated in 2004 do 
not record a diagnosis of PTSD.

Moreover, the veteran underwent a psychological examination 
in October 2006.  This examination determined that the 
veteran did not have a diagnosis of PTSD.  According to the 
report: the veteran "reports no true re-experiencing 
symptoms other than possible dreams about 'Vietnam and the 
rockets'. (sic)  He has no peristent (sic) avoidance of 
stimuli.  He does have symptoms of increased arousal with 
exagerated (sic) startle response.  He has always been a 
light sleeper and this did not impact his job performance or 
family life.  He has not suffered significant distress or 
impairment in social or occupational functioning (now 
retired).  He reports marital conflict for past 10 years but 
no relationship with hyperarousal."  After recording 
findings showing that the veteran's examination was 
essentially normal, the examiner concluded that "[t]he 
veteran does not have a confirmed diagnosis of post-traumatic 
stress disorder related to the rocket attacks on Phu Cat Air 
Base."

The Board also notes that other nonmedical evidence in the 
record also does not support a diagnosis of PTSD.  The record 
reflects that the veteran was not only able to maintain 
employment after service, but excelled at his employment.  
Specifically, in an evaluation performed in March 1998, the 
veteran's supervisor reported that the veteran 
"[d]emonstrated reliability and willingness to put forth 
extra efforts in accomplishing all objectives of this aerial 
port squadron."  The veteran "[f]lawlessly supported all 
organizational policies and goals."

In a January 1987 evaluation, a supervisor wrote, in a 
promotion evaluation: "[the veteran] serves as an 
outstanding role model for all unit members.  His bearing, 
behavior and meticulous adherence to AFR 35-10 standards are 
above reproach.  Promote now."    

Additionally, the veteran has indicated that he did not have 
any treatment records available regarding any treatment for 
PTSD.  The first record of any attempt by the veteran to seek 
treatment by VA for PTSD is in April 2004.  This is after the 
date that the veteran filed his claim.  In any event, even 
though the veteran participated in substance abuse group 
counseling sessions, the reports do not show a diagnosis of 
PTSD.  See also 38 C.F.R. § 3.303(d).  In fact, there is no 
diagnosis of PTSD from the date of the veteran's release from 
service to the present.  The Board notes that the Court 
recently held, a claimant has a "current disability" for 
purposes of establishing service connection "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  Such is not present in this case, 
however.

The Board is cognizant of the veteran's appellate assertions 
and does not doubt the sincerity of his belief that he has 
PTSD as a result of his exposure to rocket attacks at Phu Cat 
Air Base, Republic of Vietnam.  However, as the veteran has 
not been shown to be a medical expert, he is not qualified to 
express an opinion regarding a diagnosis.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The competent 
medical evidence before the Board is negative for any 
diagnosis of PTSD. 

Based on the foregoing, the Board finds that the claim must 
be denied, as a preponderance of the evidence weighs against 
the veteran's claim, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
appeal is denied.

Service Connection Claim for A Skin Condition

The veteran asserts that he has a skin condition as a result 
of his service and exposure to Agent Orange. 

As noted previously, in general, service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who served in Vietnam, certain 
diseases are presumed to have been incurred in or aggravated 
by service due to herbicide exposure if they have manifested 
to a compensable degree at any time after service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), (iii).  The 
veteran is shown to have service in the Republic of Vietnam 
such that he is presumed to have been exposed to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).

Chloracne or other acneform disease consistent with chloracne 
is listed in 38 C.F.R. § 3.309(e), as is porphyria cutanea 
tarda.  These disorders will be presumed to have began in 
service if they become manifest to a degree of 10 percent or 
more within one year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  

As previously noted, after considering all information and 
lay and medical evidence of record in a case with respect to 
benefits under laws administered by the Secretary, when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the service medical records (SMRs) show that 
the veteran had a staphylococcus infection in August 1968.  
However, on the veteran's exit examination, dated March 1968, 
the veteran reported that he did not have, nor had he ever 
had, a skin disease or boils.  The veteran reported that his 
health was "good."  The examination report did not report 
any health problems of significance to this appeal.  

A VA medical record dated July 2004 states that the veteran 
claimed that he has recurring skin rashes, which last three 
to four days and then disappear.  The veteran stated that he 
sometimes relieves his rashes with coconut oil.  In June 
2004, the veteran's skin was found to be normal.

After carefully reviewing the evidence of record, the Board 
finds that service connection is not warranted on a direct or 
presumptive basis.  Regarding presumptive service connection, 
although the record shows that the veteran was exposed to 
herbicides during service, there is no evidence that the 
veteran's skin condition was diagnosed as chloracne or any 
other acneform disease consistent with chloracne or porphyria 
cutanea tarda and that it became manifest to a degree of ten 
percent or more within one year of service.  In fact, the 
earliest evidence of treatment for a skin condition is in 
2004, over thirty years after separation from service.  
Service connection on a presumptive basis must therefore be 
denied.

In addition, service connection on a direct incurrence basis 
is not warranted.  See 38 U.S.C.A. § 1113(b) (nothing in laws 
relating to presumptive service connection "shall be 
construed to prevent the granting of service connection for 
any disease or disorder otherwise shown by sound judgment to 
have been incurred in or aggravated by . . . service");  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis).
The competent and credible evidence fails to show that the 
veteran's skin disorder had its onset in service or is in any 
way related to service.  

As noted above, the veteran's service medical reports do not 
show a diagnosis of a chronic skin disorder.  On discharge 
examination, clinical examination was normal.  Therefore, the 
Board finds that a chronic skin condition did not become 
manifest during service.  See 38 C.F.R. § 3.303.  In addition 
to the foregoing, the post service evidence of record does 
not show that the veteran has a skin condition that can 
plausibly be linked to active service.  

The earliest evidence of treatment for skin symptoms is dated 
in 2004.  This is over thirty years after separation from 
service.  This period without treatment is evidence that the 
veteran's current skin conditions are not related to service 
and that there has not been a continuity of symptomatology 
since service.  A prolonged period without treatment or 
complaint is a factor that weighs against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
More importantly, in spite of the veteran's assertions which 
attribute his disorders to service, the Court has interpreted 
negative evidence to mean that "which tends to disprove the 
existence of an alleged fact."  That is, the absence of 
evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed. Cir. 2002).  In this case, the absence of a chronic 
skin disorder being diagnosed in service, the absence of 
treatment for more than 30 years post service, and the 
absence of any competent, credible evidence etiologically 
relating the veteran's disorder to service, are highly 
probative factors that weigh against the claim.  Accordingly, 
service connection is not warranted on a direct basis either.  

The Board is cognizant of the veteran's appellate assertions 
and does not doubt the sincerity of his belief that his skin 
disorder is related to service, including as a result of his 
exposure to Agent Orange.  However, as discussed above, the 
veteran has not been shown to be a medical expert, and 
accordingly is not qualified to express an opinion regarding 
any medical causation.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Based on the foregoing, the Board finds that the claim must 
be denied on both a direct and presumptive basis, a 
preponderance of the evidence weighs against the veteran's 
claim, and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in October 2003, prior to the initial 
adjudication of the claim and in May 2005.  The veteran's 
claim was subsequently readjudicated in a June 2006 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  The VCAA letter notified the 
veteran that VA would try to assist him in obtaining medical 
records, employment records, or records from federal 
agencies.  The letter informed the veteran that "if there is 
any other evidence that [the veteran thinks] will support 
[his claim], the veteran should tell the RO.  The Board finds 
that VA has satisfied the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claims 
were subsequently readjudicated in a supplemental statement 
of the case.  Prickett, supra. The veteran has not been 
prejudiced.  The record establishes that the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records.  The veteran has 
stated, by form submitted in October 2003, that he did not 
receive any private medical treatment for his claimed 
disabilities.  In August 2006, the veteran also indicated 
that he had no further evidence to submit. 

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Regarding the veteran's claimed PTSD, the veteran was 
provided with an examination regarding his claim in October 
2006.

Regarding the veteran's claimed skin condition, merely filing 
a claim for benefits and showing a current illness does not 
trigger these duties.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence that the claimed disability began during 
service or within an applicable presumptive period, and 
evidence of an association between the claimed disability and 
that event, illness or injury in service.  38 U.S.C.A. § 
5103A;  McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006).  
However, the Board also notes that § 5103A only requires a VA 
examination when the record "does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim."  As the record in this case does contain sufficient 
medical evidence, the Board finds that a VA examination is 
not required for the veteran's claimed skin condition.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a skin condition is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


